                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

JESSE T. HOWELL                                                                      PLAINTIFF

v.                               Case No. 4:18-cv-00848-KGB

ANDREW M. SAUL, COMMISSIONER OF THE
SOCIAL SECURITY ADMINISTRATION1                                                    DEFENDANT

                                          JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that this action is reversed and remanded pursuant to sentence four of 42 U.S.C. § 405(g).

       It is so adjudged this 2nd day of March, 2020.


                                                     _________________________________
                                                     Kristine G. Baker
                                                     United States District Judge




       1
          Andrew M. Saul was confirmed as Commissioner of the Social Security Administration
on June 6, 2019. Pursuant to Federal Rule of Civil Procedure 25(d), Mr. Saul is automatically
substituted as a party.
